DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7 and 11-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2 470 404 B1 to Adams et al.
Re-claim 1, Adams et al. disclose a sealing arrangement, comprising: a sealing housing 16 connected to a housing 4, the sealing housing extends in a path surrounding a shaft 5; a first sealing ring 13 is connected to and extends in a path surrounding the shaft 5 (see figures 2 and 3), the first sealing ring comprises a first annular sealing surface; a second sealing ring 9 is arranged in and extends in a path surrounded by the sealing housing 16, the second sealing ring 9 comprises a second annular sealing surface that abuts against the first annular sealing surface to form a first abutment surface 11; a coolant space is formed adjacent the first abutment surface; the sealing housing 16 comprises a wall 14 protruding into the coolant space, the wall directs a flow of coolant in the coolant space, the wall 14 is integral of the sealing housing.  The phrase “integral of” does not require the structure be singular in construction.  
Re-claim 3, the flow of coolant is directed around the wall.
Re-claim 4, the wall 14 extends concentrically in relation to the second sealing ring 9.
Re-claim 5, a third sealing ring 8 is arranged in the sealing housing 16; the first sealing ring 13 comprises a fourth annular sealing surface; the third sealing ring 8 comprises a third annular sealing surface abutting the fourth annular sealing surface.
Re-claim 6, the coolant space is open to contain coolant, the coolant space extends between the first abutment interface 11 and a second abutment interface 10 between the third and the fourth annular sealing surfaces.
Re-claim 7, the wall 14 extends in the coolant space confined by the second 9 and third 8 sealing rings.
Re-claim 11, the sealing housing comprises first and second annular cavities (as defined by the wall) that extend in a direction around the shaft, each cavity is delimited by the wall, the second sealing ring 9 is arranged in the first cavity, the third sealing ring 8 is arranged in the second annular cavity.
Re-claim 12, the sealing arrangement comprises spring elements 17 configured to bias the second 9 and third 8 sealing rings toward the first sealing ring 13.
Re-claim 13, the sealing arrangement seals a space between the shaft 5 and the housing 4.
Re-claim 14, the hydrodynamic machine is a hydrodynamic retarder (see page 1 of the description) comprising a rotor (or blades) connected to the shaft 5, the rotors are arranged in the housing.
Re-claims 15 and 16, the hydrodynamic machine is part of a vehicle (see page 1 of the description).
Re-claim 17, a coolant inlet 20 and a coolant outlet 21 connects with the coolant space for a flow of coolant.
Claim(s) 1, 3-7, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 1 487 739 to Gates.
Re-claim 1, Gates discloses a sealing arrangement, comprising: a sealing housing 12 connected to a housing 13, the sealing housing extends in a path surrounding a shaft 1; a first sealing ring 5 is connected to and extends in a path surrounding the shaft 1, the first sealing ring comprises a first annular sealing surface; a second sealing ring 7 is arranged in and extends in a path surrounded by the sealing housing, the second sealing ring 7 comprises a second annular sealing surface that abuts against the first annular sealing surface to form a first abutment surface; a coolant space 10 is formed adjacent the first abutment surface; the sealing housing comprises a wall (see the tube fixed to the housing, see figure) protruding into the coolant space, the wall directs a flow of coolant in the coolant space, the wall (i.e. tube structure fitted to the housing) is integral with the sealing housing.
Re-claim 3, the flow of coolant is directed around the wall.
Re-claim 4, the wall extends concentrically in relation to the second sealing ring 7.
Re-claim 5, a third sealing ring 6 is arranged in the sealing housing 12; the first sealing ring comprises a fourth annular sealing surface; the third sealing ring 6 comprises a third annular sealing surface abutting the fourth annular sealing surface.
Re-claim 6, the coolant space is open to contain coolant, the coolant space extends between the first abutment interface and a second abutment interface between the third and the fourth annular sealing surfaces.
Re-claim 7, the wall extends in the coolant space confined by the second 7 and third 6 sealing rings.
Re-claim 11, the sealing housing comprises first and second annular cavities (as defined by the wall) that extend in a direction around the shaft, each cavity is delimited by the wall, the second sealing ring 7 is arranged in the first cavity, the third sealing ring 6 is arranged in the second annular cavity.
Re-claim 12, the sealing arrangement comprises spring elements 11/21 configured to bias the second 7 and third 6 sealing rings toward the first sealing ring 5.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. in view of US 3,447,809 to Marrujo et al.
Re-claims 8 and 9, Adams et al. teach the second and third sealing rings held stationary (see page 2, “… the two slip rings are held stationary.”).  However, Adams et al. are silent regarding the use of one of more locking elements configured to lock the second and third sealing rings from rotating, and in particular the wall comprising at least one recess, wherein the second and third sealing rings each comprise at least one recess, wherein each of the one or more locking elements extends into one respective recess of the wall and into one respective recess of the respective second and third sealing rings.
Marrujo et al. teach a mechanical seal with a sealing ring 45 held rotationally stationary with a locking element 56, the locking element extends into a recess 57 of a housing wall and into a recess of the sealing ring (see figures 3 and 4).  This allows for longitudinally movement while preventing excessive rotational movement of the sealing ring relative to the housing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention when having to design a rotational locking element for Adams et al. to have looked to Marrujo et al. and their rotational locking element, as this would have rotational locked the sealing ring while allowing for longitudinal movement.
Re-claim 10, Adams et al. fail to teach a predetermined degree of movement for the second and third sealing rings relative to the sealing housing.  
As shown in figure 3 of Marrujo et al., the locking element 56 and wall recess 57 are provided with some play.  This allows for easy longitudinal movement of the sealing ring relative to the sealing housing, and thereby a predetermined degree of movement (i.e. longitudinal and rotational) for the sealing ring relative to the sealing housing.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention when having provided the apparatus of Adams et al. with the locking element structure of Marrujo et al. to have further provided the play between the locking element and the wall recess, so as to allow for easy movement of the sealing ring relative to housing.  
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gates in view of Marrujo et al.
Re-claims 8 and 9, Gates is silent regarding the use of one of more locking elements configured to lock the second and third sealing rings from rotating, and in particular the wall comprising at least one recess, wherein the second and third sealing rings each comprise at least one recess, wherein each of the one or more locking elements extends into one respective recess of the wall and into one respective recess of the respective second and third sealing rings.
Marrujo et al. teach a mechanical seal with a sealing ring 45 held rotationally stationary with a locking element 56, the locking element extends into a recess 57 of a housing wall and into a recess of the sealing ring (see figures 3 and 4).  This allows for longitudinally movement while preventing excessive rotational movement of the sealing ring relative to the housing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention when having to design a rotational locking element for Gates to have looked to Marrujo et al. and their rotational locking element, as this would have rotational locked the sealing ring while allowing for longitudinal movement.
Re-claim 10, Gates fails to teach a predetermined degree of movement for the second and third sealing rings relative to the sealing housing.  
As shown in figure 3 of Marrujo et al., the locking element 56 and wall recess 57 are provided with some play.  This allows for easy longitudinal movement of the sealing ring relative to the sealing housing, and thereby a predetermined degree of movement (i.e. longitudinal and rotational) for the sealing ring relative to the sealing housing.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention when having provided the apparatus of Gates with the locking element structure of Marrujo et al. to have further provided the play between the locking element and the wall recess, so as to allow for easy movement of the sealing ring relative to housing.  
Claims 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gates in view of Adams et al.
Re-claims 13-16, Gates fails to teach the sealing arrangement used in conjunction with hydrodynamic machine, specifically a hydrodynamic retarder of a vehicle.  
Adams et al. teach the known use of sealing arrangements in vehicle hydrodynamic retarders.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have realized the sealing arrangement of Gates is capable of use in hydrodynamic retarders, specifically in a vehicle hydrodynamic retarder as taught by Adams et al., as the sealing arrangement is adaptable to many uses.
Re-claim 17, Gates teaches at least an inlet 9 for a coolant flow.  However, Gates fails to teach an outlet.
Adams et al. teach an outlet for a coolant flow.  This allows for the heated coolant to exit the sealing arrangement.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the apparatus of Gates with a coolant flow outlet as taught by Adams et al., so as to remove the heated coolant from the sealing arrangement.  
Response to Arguments
Applicant's arguments filed June 16, 2022 have been fully considered but they are not persuasive.  The remarks regarding Adams et al. have been considered.  However, as noted in the above rejection the phrase “integral” does not require a singular or unitary construction.  The wall feature of Adams et al. is not easily removed from the sealing housing, and as such is part of the sealing housing structure.  Thus the wall is interpreted as being integral with the sealing housing, this is consistent with claim interpretation as set forth in In re Clark (CCPA) 102 USPQ 241 (“…wall and housing are rigidly secured and hence are integral, in functional sense”) and In re Kohno (CCPA) 157 USPQ 275 (“… is not necessarily restricted to one-piece article).  These remarks apply to Gates as well.  In addition, the tube of Gates is shown as inserted into the sealing housing without any means of restraint.  This implies the tube is attached in a fixed manner to the sealing housing, since without any attachment the tube will move when under fluid pressure, thus defeating the function of the tube to direct a fluid pressure toward the sealing surface.  In both Adams et al. and Gates the wall forms a unit with the sealing housing, as such the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
July 22, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657